       Case 4:01-cv-01351-JST Document 3212 Filed 03/12/20 Page 1 of 3




     XAVIER BECERRA                                      PRISON LAW OFFICE
 1
     Attorney General of California                      DONALD SPECTER (83925)
 2   DAMON MCCLAIN - SBN 209508                          STEVEN FAMA (99641)
     Supervising Deputy Attorney General                 ALISON HARDY (135966)
 3   NASSTARAN RUHPARWAR - 263293                        SARA NORMAN (189536)
 4   Deputy Attorney General                             SOPHIE HART (321663)
     455 Golden Gate Avenue, Suite 11000                 1917 Fifth Street
 5   San Francisco, CA 94102-7004                        Berkeley, California 94710
     Telephone: (415) 703-5500                           Telephone: (510) 280-2621
 6
     Facsimile: (415) 703-3035                           Fax: (510) 280-2704
 7   Damon.McClain@doj.ca.gov                            dspecter@prisonlaw.com

 8   HANSON BRIDGETT LLP                                 Attorneys for Plaintiffs
 9   PAUL B. MELLO - 179755
     SAMANTHA D. WOLFF - 240280
10   425 Market Street, 26th Floor
     San Francisco, California 94105
11
     Telephone: (415) 777-3200
12   Facsimile: (415) 541-9366
     pmello@hansonbridgett.com
13

14   Attorneys for Defendants

15

16

17                             UNITED STATES DISTRICT COURT

18          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

19

20 MARCIANO PLATA, et al.,                      CASE No. 01-1351 JST
21
                 Plaintiffs,                    STIPULATION AND [PROPOSED]
22                                              ORDER TO CONTINUE THE MARCH
           v.                                   30, 2020 CASE MANAGEMENT
23
                                                CONFERENCE TO APRIL 13, 2020
24 GAVIN NEWSOM, et al.,                        OR APRIL 27, 2020

25               Defendants.
26

27

28
                                              -1-                         Case No. 01-1351 JST
     STIP AND ORDER TO CONTINUE THE MARCH 30, 2020 CMC
       Case 4:01-cv-01351-JST Document 3212 Filed 03/12/20 Page 2 of 3




 1         On March 6, 2020, this Court continued the case management conference
 2 previously set for March 16, 2020 to March 30, 2020. (ECF No. 3208.) Unfortunately

 3 counsel for Defendants are not available on March 30, 2020. Ms. Ruhparwar is scheduled

 4 to attend a tour of the Correctional Training Facility together with Plaintiffs’ counsel in the

 5 instant case on March 30, 2020. Mr. Mello and Ms. Wolff will be traveling out-of-state on

 6 that day. Therefore, Plaintiffs and Defendants respectfully submit this stipulation to

 7 continue the March 30, 2020 case management conference to April 13, 2020 or April 27,

 8 2020, whichever date works best for the Court. The parties further stipulate that their joint

 9 case management conference statements shall be due no later than seven calendar days

10 prior to date of the case management conference.

11 DATED: March 11, 2020                            XAVIER BECERRA
12                                                  Attorney General of California

13

14                                            By:         /s/ Nasstaran Ruhparwar
15                                                  DAMON MCCLAIN
                                                    Supervising Deputy Attorney General
16                                                  NASSTARAN RUHPARWAR
17                                                  Deputy Attorney General
                                                    Attorneys for Defendants
18

19
     DATED: March 11, 2020                          HANSON BRIDGETT LLP
20

21

22                                            By:         /s/ Paul B. Mello
                                                    PAUL B. MELLO
23                                                  SAMANTHA D. WOLFF
24                                                  Attorneys for Defendants

25

26

27

28
                                                    -2-                          Case No. 01-1351 JST
     STIP AND ORDER TO CONTINUE THE MARCH 30, 2020 CMC
       Case 4:01-cv-01351-JST Document 3212 Filed 03/12/20 Page 3 of 3




     DATED: March 11, 2020                       PRISON LAW OFFICE
 1

 2

 3                                         By:         /s/
 4                                               STEVEN FAMA
                                                 Attorneys for Plaintiffs
 5

 6
           The case management conference previously set for March 30, 2020 is continued to
 7
       April 13, 2020
     _______________. The parties’ joint case management conference statement is due by
 8
       April 6, 2020
     ______________.
 9
           IT IS SO ORDERED.
10

11                    March 12
           Date: __________________, 2020
12

13                      ________________________________
                  THE HONORABLE JON S. TIGAR
14                UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -3-                        Case No. 01-1351 JST
     STIP AND ORDER TO CONTINUE THE MARCH 30, 2020 CMC
